Exhibit 77.Q1 BY-LAWS OF POWERSHARES INDIA EXCHANGE-TRADED FUND TRUST Dated: August 6, 2007 Amended: [March 20, 2008] ARTICLE I Declaration of Trust and Principal Office 1.1 Declaration of Trust. These By-laws are adopted pursuant to Section 6.8 of the Declaration of Trust, as from time to time in effect (the "Declaration"), of PowerShares India Exchange-Traded Fund Trust (the "Trust") and shall be subject to the terms of the Declaration. Any capitalized term not otherwise defined herein shall have the same meaning given to such term in the Declaration.
